Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over PENUMATCHA et al. (U.S. Patent Application Publication No. 2020/0105774) in view of MA et al. (U.S. Patent No. 6,485,988).
Regarding claims 1, 11 of the present application, PENUMATCHA et al. discloses in Figure 1 “A memory system [100] (claimed memory device) (paragraph [0022], line 1) comprising
Connection (not numbered) between the ferroelectric capacitor [120] and the drain/source of thin film transistor [101] (claimed metal interconnect structures) embedded within layers [180,181,182,183,184,185] (paragraph [0022]) that overlie a top surface [171] of a substrate [170] (paragraph [0022]) ;
a switching device [101] (claimed thin film transistor) (paragraph 0023]) embedded in a layers [181,182,183] selected from the dielectric material layers, and is vertically spaced from the top surface [171] of the substrate 170]; and
a ferroelectric capacitor [120] (claimed ferroelectric memory cell) (paragraph [0026]) embedded within the dielectric material layers [180,181,182,183,184,185],
wherein a metal or conductor layer [123] (claimed first node) of the capacitor [120] is electrically connected (paragraph [0019]) to a drain region [112] (claimed node) (paragraph [0023]) of the thin film transistor [101] through a subset of the metal interconnect structures (not numbered) that is located above, and vertically spaced from, the top surface [171] of the substrate [170].”
PENUMATCHA et al. does not disclose the layer s[180,181,182,183,185] are made of dielectric material as in claim 1, or the ferroelectric memory cell comprises pillar structure as in claim 11.
MA et al. discloses in Figure 1 a Ferroelectric RAM cell comprises of dielectric layers [112,134,160] (column 6, line 57, column 7, line 5; line 34], FeRAM capacitor [125] includes bottom electrode [124] (column 8, line 44); ferroelectric material [126] (column 9, lines 4-6), top electrode [130] (column 9, line 46).
It is well known in the art that capacitor in memory device comprises pillar structure.
It would have been obvious to a person of ordinary skill in the art at the time effective filing date of the present application to form the layers of the memory device of PENUMATCHA et al. of dielectric material as MA et al. discloses, and forming the capacitor of pillar structure.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the dielectric material to render sufficient insulation between the memory cells, and to reduce the memory cell dimension with pillar structure of the capacitor.

Regarding claim 16 of the present application, with the teaching of PENUMATCHA et al. and MA et al. discloses in Figure 2 a process of forming a ferroelectric capacitor, a person of ordinary skill in the art would be able to render the method in claim 16.
Regarding claim 9 of the present application, MA et al. discloses in Figure 1 “the ferroelectric memory cell [128] is embedded within a second dielectric material layer [134] selected from dielectric material layers [112, 134, 160] that are located above, or below, the first dielectric material layer [112]; and the plug [114] (claimed subset of the metal interconnect structures) extends between the first dielectric material layer [112] and the second dielectric material layer [134].”

Claims 2-8, 10, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WU et al. is cited to show memory structure having dielectric layers, and RABKIN et al. is cited to show ferroelectric memory device having ferroelectric element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

  /TAN T. NGUYEN/Primary Examiner, Art Unit 2827